Citation Nr: 1810579	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-22 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a respiratory disability, to include chronic bronchitis.

3.  Entitlement to service connection for peripheral neuropathy of the right shoulder.

4.  Entitlement to service connection for a skin disability, to include eczema.

5.  Entitlement to service connection for fatty tumors, to include lipomas or soft tissue tumors.

6.  Whether new and material evidence has been received to reopen a claim of service connection for erectile dysfunction.

7.  Whether new and material evidence has been received to reopen a claim of service connection for a vision or eye disability.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970 and from August 1971 to August 1974.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO) and from a January 2015 rating decision of the VA Evidence Intake Center in Newnan, Georgia.

In August 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.


FINDINGS OF FACT

1.  Hypertension is not related to service and did not arise within one year of separation from service.

2.  The Veteran does not have a current chronic respiratory disability.

3.  Peripheral neuropathy of the right shoulder is not related to service and did not arise within one year of separation from service.

4.  A current skin disability, to include eczema, is not related to service.

5.  Fatty tumors, to include lipomas and soft tissue tumors, are not related to service.

6.  Evidence received since an April 2011 final rating decision is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial, i.e., erectile dysfunction is not related to exposure to herbicide agents or otherwise related to service.

7.  Evidence received since a December 2007 final rating decision is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial, i.e., a current vision or eye disability is not related to an in-service gunpowder injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a respiratory disability, to include chronic bronchitis have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for peripheral neuropathy of the right shoulder have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for a skin disability, to include eczema have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for service connection for fatty tumors, to include lipomas or soft tissue tumors have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

6.  Evidence received since a final April 2011 decision is not new and material and reopening of the Veteran's claim for entitlement to service connection erectile dysfunction is therefore not warranted.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2017).

7.  Evidence received since a final December 2007 decision is not new and material and reopening of the Veteran's claim for entitlement to service connection for a vision or eye disability is therefore not warranted.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board notes that a portion of the Veteran's service treatment records appears to be absent from the claims folder.  Specifically, an April 2010 statement of the case makes reference to treatment for ringworm in October 1972 and pigmented blotches in March 1974.  Service treatment records in the claims file consist only of records associated with induction examinations, separation examinations, dental treatment, and immunizations.  Because other records make reference to this treatment, it is clear that full service treatment records were at one time associated with the claims file.  The Board assumes that their current absence is the result of a technical error.

The Board finds that it is not necessary to remand in an attempt to locate the missing records, because there is no specific reason to believe these records may give rise to pertinent information.  Cf. Raugust v. Shinseki, 23 Vet. App. 475, 478 (2010) (quoting Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010)).  Specifically, while VA has a clear duty to obtain service treatment records, the records in question were obtained and reviewed by VA.  A summary of their contents is of record and is not in factual dispute.  With respect to the Veteran's skin claims, the records were reviewed by the VA examiner and were the basis of an opinion.  Neither the Veteran nor his representative has disputed the characterization of these records in the VA examiner's opinion or in the statement of the case.  With respect to his claims involving hypertension, a respiratory disability, and peripheral neuropathy, the Veteran claims that these disabilities are the result of his exposure to herbicide agents.  He has not contended that he was treated for these disabilities while in service, rendering service treatment records of limited probative value.  Finally, his claims involving erectile dysfunction and a vision or eye disability are denied herein based on a lack of new and material evidence.  Because the records in question were considered in prior denials for these disabilities, they cannot establish that new and material evidence has been submitted.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  The incurrence or aggravation may be rebutted by clear and convincing evidence to the contrary.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

For certain chronic diseases, such as hypertension or organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For certain diseases with a relationship to herbicide agent exposure, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  For disabilities where no such presumption is recognized, a veteran may establish service connection on a direct basis if the evidence shows that his current disability was, in fact, caused by exposure to herbicide agents or some other incident of service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board notes that in this case, the Veteran served in Vietnam and was thus presumptively exposed to herbicide agents.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hypertension

The Veteran claims service connection for hypertension.

VA regulations require that hypertension or isolated systolic hypertension be confirmed by readings taken two or more times on at least three different days.  For compensation purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.

As discussed above, the Veteran's service treatment records are not fully available.  He has not contended, however, that hypertension began in service.  Rather, he contends that hypertension was caused by his presumptive exposure to herbicide agents.

Private treatment records reflect that in August 1990 the Veteran was diagnosed with essential hypertension and prescribed medication.  While routine observation and medication management has occurred since that time, no discussion of etiology is reflected in the records.  A June 2014 record reflects that the Veteran reported that his hypertension began in 1985.

In his September 2015 substantive appeal, the Veteran stated his belief that his hypertension was caused by exposure to Agent Orange.

At his August 2017 hearing, the Veteran reported that he was diagnosed with hypertension in his early 30s in the late 1970s.  He stated that he was having so many health issues that he figured that his hypertension was part of what was caused by Agent Orange.

The Board finds that the evidence weighs against a finding that hypertension is related to service or manifested within one year of separation.  While at his hearing the Veteran stated that his hypertension arose around the late 1970s, private treatment records reflect what appears to be an initial diagnosis in August 1990.  The Veteran's statement is contradicted by his June 2014 report that he was initially diagnosed in 1985.  The Board thus finds the August 1990 documentation to be more probative.  While exposure to herbicide agents is conceded, hypertension is not among the disabilities recognized by VA to have a relationship with such exposure.  Furthermore, the only evidence of such a relationship in the record is the Veteran's speculative statements with no basis of medical knowledge.  For these reasons, the Board finds that evidence weighs against a finding that hypertension is related to service or manifested within one year of separation.  Service connection is therefore denied.

Respiratory Disability

The Veteran claims service connection for a respiratory disability.

As discussed above, the Veteran's service treatment records are not fully available.  He has not contended, however, that a respiratory disability began in service.  Rather, he contends that such a disability was caused by his presumptive exposure to herbicide agents.

Private treatment records reflect that in April 1994 the Veteran was diagnosed with an upper respiratory infection.  In August 1996 he was diagnosed with probable sinusitis with drainage and cough.  In September 1999 he was diagnosed with pneumonia, which resolved by October 1999.  In February 2000 he was diagnosed with acute sinusitis and early bronchitis.  In June 2009 he reported a sporadic cough that did not occur daily.  In October 2009 he reported cough and congestion persistent for the prior month.  He was diagnosed with cough and prescribed antibiotics.  In November 2010 he reported cough and congestion.  He was diagnosed with coughing and wheezing.  He was prescribed antibiotics.  It was reported resolved in December 2010.  

In a July 2014 statement, the Veteran reported that he had trouble breathing secondary to a large tumor in his throat.  He stated the same in a September 2014 statement.

Private treatment records reflect that in October 2014 the Veteran was treated for an upper respiratory infection.

At his August 2017 hearing he stated that he was probably diagnosed with his respiratory disability in the 1970s.  He stated that he was not taking any treatment.

The Board finds that the evidence weighs against a finding of a chronic respiratory disability.  While treatment records reflect various intermittent acute respiratory infections, at no time has the Veteran been diagnosed with a chronic disability.  Furthermore, to the extent that the Veteran's claim is based on his difficulty breathing secondary to the lipoma in his neck, the Board considers this symptom fully addressed by its below discussion of skin disabilities.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability and service connection must therefore be denied.

Right Shoulder

The Veteran claims service connection for peripheral neuropathy of the right shoulder.

As discussed above, the Veteran's service treatment records are not fully available.  He has not contended, however, that peripheral neuropathy began in service.  Rather, he contends that peripheral neuropathy was caused by his presumptive exposure to herbicide agents.

Private treatment records reflect that in August 2003 the Veteran was diagnosed with paresthesia, numbness, and pain in the upper extremities, noted as possible radicular signs of cervical spine disease.  In September 2003 he underwent cervical spine x-rays and an MRI which showed minor degenerative disc disease and moderate spinal canal stenosis.  In December 2003, neurological examination of the upper extremities including motor, sensory, and reflexes was intact.  In August 2004 he reported that he did not have current radicular symptoms.  In September 2010 he reported numbness and tingling in his bilateral hands.  He was diagnosed with paresthesia, numbness, and tingling of the bilateral hands.

In a January 2011 letter, the Veteran's private treating physician stated that he had paresthesia in his bilateral upper extremities.  The physician opined that his exposure to herbicide agents may be contributing to peripheral neuropathy.  This opinion was based on the rationale that peripheral neuropathy is a well-documented side effect of Agent Orange exposure.  Subsequent private treatment records from May 2011 reflect that the physician recognized symptoms had to be reported within one year of exposure for a relationship with herbicide agents. 

In a July 2014 statement, the Veteran stated that he has learned that his peripheral neuropathy is the result of nerve damage from exposure to Agent Orange.  

VA treatment records reflect that in August 2014 the Veteran reported that he was having issues with lifting his right arm very high without pain.  He reported difficulty sleeping due to pain and the feeling of electricity in his hands.

In a September 2014 statement, the Veteran reported that cannot lift his right arm above his shoulder without significant pain.

VA treatment records reflect that in September 2014, the Veteran reported right arm pain that had been going on for about 30 years.  He stated that he could not recall a specific incident in service, but he thinks that it started when he was in Vietnam.  He was diagnosed with right should pain with neuropathy in the hands.  An October 2014 x-ray showed mild degenerative changes in the right shoulder.

At his August 2017 hearing the Veteran reported that he gets pain when he lifts his right arm.

The Board finds that the evidence weighs against a finding that peripheral neuropathy is related to service or manifested within one year of separation.  While exposure to herbicide agents is conceded, peripheral neuropathy must manifest within one year of exposure to be recognized by VA to have a relationship with such exposure.  There is no medical evidence that such a disability manifested within one year of exposure to herbicide agents.  Furthermore, aside from his speculative statements with no basis of medical knowledge, the only evidence in the record of a relationship between the Veteran's late-onset neuropathy and exposure to herbicide agents is his private physician's opinion that such a relationship may exist.  This opinion is based entirely on the well-recognized relationship between early-onset peripheral neuropathy and exposure to herbicide agents.  In subsequent treatment records the physician recognized that symptoms had to manifest within one year of exposure.  The Board thus finds that the physician's January 2011 opinion does not indicate a relationship between herbicide agent exposure and the Veteran's peripheral neuropathy.  For these reasons, the Board finds that evidence weighs against a finding that peripheral neuropathy of the right shoulder is related to service or manifested within one year of separation.  Service connection is therefore denied.

Skin Disability and Fatty Tumors

The Veteran claims service connection for a skin disability, to include eczema, and for fatty tumors, to include lipomas or soft tissues.  The Board notes that these claims were initially developed as a single issue, as the April 2014 statement of the case addresses service connection for "a skin condition (to include eczema and lipomas)."  Because the August 2015 statement of the case addressed only fatty tumors (also claimed as soft tissues), the Board will make separate findings for eczema and lipomas.

As discussed above, the Veteran's service treatment records are not fully available.  The absent records reflected that the Veteran was treated for ringworm in October 1972 and for pigmented blotches in March 1974.  Those records which are present in the record further show that in the report of medical history accompanying his August 1971 induction examination to his second period of service he reported having experienced a rash 6 years prior that had resolved without recurrence.  No skin disabilities were noted at his July 1974 separation examination from his second period of service.

Private treatment records reflect that in February 1992 the Veteran presented with a left lateral tongue lesion.  He was diagnosed with glossitis and stomatitis.  In April 1993 he was diagnosed with three lipomas, one on the right chest wall and two on the left leg in the lateral thigh and popliteal space.  In December 1996 his physician noted palpable lipomas in the right anterior and left anterior chest walls.  In April 1998 he reported that his lipomas were becoming symptomatic.  He was diagnosed with subcutaneous nodules, probable lipomas.  In December 1999, his physician noted subcutaneous nodules on both breasts which were movable, minimally tender, and caused discomfort.  In January 2000 he was evaluated for a lesion in his left breast and multiple lipomas.  These were surgically removed in February 2000 and biopsies showed them all to be benign lipomas.  Additional lipomas were noted in October 2001, but were not treated at that time.  In October 2002, a small lipoma was noted in the right upper arm.  In January 2004 his physician noted multiple palpable lipomas in the abdominal wall and chest wall.  In January 2006 there were palpable small lipomas noted on his abdominal wall and upper right arm.  In August 2006 his primary care physician noted recurring fibrous modules or lipomas on his skin which were chronic.  In January 2007 his primary care physician found multiple soft tissue masses in his chest, abdomen, and right arm.  They were evaluated in March 2007 and surgically removed in April 2007.  Biopsies showed them to be benign lipomas.  In November 2007, he reported a recurrent ringworm lesion on his left forearm.  He was diagnosed with tinea corporis.

In his June 2010 claim, the Veteran reported a skin condition related to exposure to Agent Orange.

Private treatment records reflect that in September 2010 the Veteran reported lumps on his body.  His physician found multiple small nodules palpated within the skin, firm and movable and likely consistent with lipomas.  He was diagnosed with lipomas.  As the nodules were small, referral for excision was left to the Veteran's discretion.

In an October 2010 statement, the Veteran reported that he has experienced skin rashes ever since separation from service.  He also reported his belief that his lipomas are the result of walking around Vietnam without a shirt.

In a January 2011 letter, the Veteran's private treating physician stated that he had multiple skin conditions including excessively dry skin consistent with eczema as well as fatty tumors.  The physician opined that his exposure to herbicide agents may be contributing to these conditions.

In February 2013, a VA examiner issued a report based on review of the Veteran's claims file, determining that a physical examination was not necessary.  The examiner opined that eczema and lipomas were less likely than not related to service.  This opinion was based on the rationale that there is no medical literature supporting a relationship between lipomas or eczema and exposure to the sun or to Agent Orange.  There was also no evidence of diagnosis or treatment of either condition in service.  The examiner also cited literature indicating that lipomas may be genetically inherited.

In his March 2013 notice of disagreement, the Veteran again stated his belief that rashes on his body were caused by Agent Orange.  In an April 2013 statement, he took issue with the February 2013 VA examiner's note that lipomas could be genetically inherited, reporting that no one in his family had them.  In his May 2014 substantive appeal, he again stated his belief that his skin disabilities were caused by exposure to Agent Orange. 

Private treatment records reflect that in June 2014 the Veteran had a palpable mass on his neck.  X-rays showed a soft tissue mass just anterior to the left submandibular gland, which could be fibrolipoma or possibly ectopic rest of thyroid tissue.  A July 2014 CT scan confirmed that it was a left neck lipoma.

In a July 2014 statement, the Veteran reported multiple soft tissues or tumors over his chest, head, and neck.  He stated they were caused by exposure to Agent Orange.  He further stated that he has soft-tissue sarcoma on his chest and a tumor in his throat.  

VA treatment records reflect that in August 2014 the Veteran reported a rash on his legs that will not clear up.  In June 2017 he reported an obstructed airway due to the tumor in his throat.  He stated that he loses his breath easily when talking.  He reported that it had worsened over the past 6 months.  A July 2017 CT scan showed a lipoma within the anterior neck which does not exert any significant mass effect.

At his August 2017 hearing, the Veteran reported that he began to experience itchy skin after returning from Vietnam.  He stated that when he was treated in service, no tests were run on his ringworm or his pigmented blotches.  He described the pigmented blotches as white spots, and said he was told that it was not really anything to worry about.  He further stated that he started developing the lipomas soon after separation from service, and that he had some removed around 1978.

As an initial matter, the Board notes that there is no medical support for the Veteran's July 2014 statement that he has a soft-tissue sarcoma on his chest.  A relationship between soft-tissue sarcomas and exposure to herbicide agents is recognized by VA.  38 C.F.R. § 3.309(e).  The Veteran has never been diagnosed with sarcoma, however, and all biopsies of record have been benign.  He does not have the medical expertise necessary to determine on his own whether a skin tumor is benign or malignant.  The Board will therefore focus its analysis on the disabilities for which the Veteran has been diagnosed.

The Board finds that the evidence weighs against a finding that a current skin disability, including eczema and lipomas, is related to service.  While exposure to herbicide agents is conceded, neither eczema nor lipomas are among the disabilities recognized by VA to have a relationship with such exposure.  Aside from his speculative statements with no basis of medical knowledge, the only evidence in the record of a relationship between the Veteran's skin disabilities and exposure to herbicide agents is his private physician's opinion that such a relationship may exist.  This opinion is not based on any rationale.  The Board finds the VA examiner's opinion to be more probative.  It was based on a clear statement that medical literature does not support a relationship between the disabilities and exposure to herbicide agents or exposure to excessive sunlight.  Furthermore, the examiner explained that the Veteran's current disabilities bear no relationship to the skin disabilities he exhibited in service.  The Veteran took issue with the examiner's reference to lipomas being genetically inherited.  This complaint has no merit, as the examiner merely listed genetic inheritance a contributing factor for lipomas in general.  As to the Veteran's statements that he has experienced eczema persistently since service, the Board does not find these statements to be credible.  Voluminous private treatment records show extensive dermatological treatment throughout the 1990s and early 2000s for his lipomas, but at no time did he report eczema, nor was such a diagnosis given by his physicians.  As discussed above, the Board no longer has access to the service treatment records documenting his in-service treatment.  The records were made available, however, to the VA examiner.  The Board finds that review of these records by the VA examiner is far more useful than any review the Board could provide, particularly because the content of the records has not been disputed.  For these reasons, the Board finds that evidence weighs against a finding that a skin disability is related to service or manifested within one year of separation.  Service connection is therefore denied.

New and Material Evidence

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or, a petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Erectile Dysfunction

The Veteran seeks to reopen his claim of service connection for erectile dysfunction.

The Veteran's claim was originally denied in an April 2011 rating decision based on a finding that erectile dysfunction was not related to service.  He neither appealed this decision nor submitted new and material evidence during the one-year appeal period.  The decision therefore became final.

Private treatment records submitted subsequent to the April 2011 rating decision reflect that he was diagnosed with erectile dysfunction in December 1999 after reporting symptoms for the prior year.  He was prescribed medication, and records reflect further treatment thereafter.  In December 2010 he told his physician that "they" (presumably VA) had linked his erectile dysfunction to his prostate dysfunction and possible correlation to Agent Orange.  His physician did not provide an opinion regarding his erectile dysfunction.

VA treatment records include a June 2014 treatment record that referred to impotence of organic origin.

In a September 2014 statement, the Veteran reported that he experiences erectile dysfunction.

In his September 2015 substantive appeal, the Veteran stated his belief that his erectile dysfunction was caused by exposure to Agent Orange.

At this August 2017 hearing, the Veteran stated that he was diagnosed with erectile dysfunction in the late 1970s.  He reported that he had been prescribed Viagra ever since it came out.

The Board finds that new and material evidence has not been presented to reopen the Veteran's erectile dysfunction claim.  The only evidence submitted since the final April 2011 rating decision that relates to the unestablished relationship between erectile dysfunction and service is his December 2010 statement to his physician and his September 2015 statement in his substantive appeal.  Both statements reiterate the Veteran's belief that his erectile dysfunction was caused by exposure to Agent Orange.  These statements are cumulative to statements from his original October 2010 claim, in which he stated his belief that Agent Orange caused his erectile dysfunction.  For these reasons, the criteria for reopening entitlement to service connection for erectile dysfunction are not met.  

Vision

The Veteran seeks to reopen his claim of service connection for a vision or eye disability.

The Veteran's claim was originally denied in a December 2007 rating decision based on a finding that any current eye disability was unrelated to the reported in-service injury.  He filed a timely appeal, and new evidence was adjudicated by the RO in a February 2008 statement of the case.  No timely substantive appeal was filed, and the appeal was thus dismissed.  The December 2007 rating decision therefore became final.  The Board notes that evidence submitted after the December 2007 rating decision but considered in the February 2008 statement of the case was considered by VA decision makers and therefore cannot be considered new under 38 C.F.R. § 3.156(a).  

Private treatment records reflect that in July 2009 the Veteran's visual acuity was measured at 20/25 and 20/20 without correction.  He was diagnosed with melanocytoma of the right optic nerve and mild cataracts in both eyes.  His ophthalmologist noted no changes in the right eye since 2008.

In a March 2013 statement the Veteran reported that he received a Purple Heart for an eye injury in service.  

In his April 2015 notice of disagreement, the Veteran reported that his eye injury occurred from machine gun fire when a shell misfired and blew back gunpowder that entered his right eye.  He stated that he received a Purple Heart for this injury.

In his September 2015 substantive appeal, the Veteran stated that his eye disability was caused by a gunpowder injury and that he received a Purple Heart for his injury.

At his August 2017 hearing the Veteran reported that he got his eye injury in a firefight and received a Purple Heart.

The Board finds that new and material evidence has not been presented to reopen the Veteran's vision or eye disability claim.  The only evidence submitted since the final December 2007 rating decision that relates to the unestablished relationship between a vision or eye disability and service are his numerous statements describing his in-service gunpowder injury.  All of these statements reiterate the accounts reported in statements received in March 2007 and December 2007 and considered in the prior final denial.  The prior statements did not include the detail that the Veteran had received a Purple Heart for this injury.  His Purple Heart was documented in his DD-214 which was of record at the time of the final denial in December 2007.  Moreover, while the Purple Heart lends credibility to the Veteran's account of the gunpowder injury, the prior denial was not based on a finding that the gunpowder injury did not occur.  Rather, the denial was based on a finding that a gunpowder injury could not cause the type of disability he currently exhibits.  The statements regarding his Purple Heart therefore are not relevant to an unestablished fact, and the remained of the statements are cumulative.  For these reasons, the evidence is not new and material and the criteria for reopening entitlement to service connection for a vision or eye disability are not met.


ORDER

Service connection for hypertension is denied.

Service connection for a respiratory disability, to include chronic bronchitis is denied.

Service connection for peripheral neuropathy of the right shoulder is denied.

Service connection for a skin disability, to include eczema, is denied.

Service connection for fatty tumors, to include lipomas or soft tissue tumors, is denied.

New and material evidence having not been received, the appeal to reopen the claim for service connection for erectile dysfunction is denied.

New and material evidence having not been received, the appeal to reopen the claim for service connection for a vision or eye disability is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


